Citation Nr: 1025998	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  04-00 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from March 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2008, the Board remanded the present matter for additional 
development and due process concerns.  

Broadly construing the Veteran's contentions and given the 
findings of record, which include depressive disorder and PTSD, 
the Board has recharacterized the Veteran's claim as stated on 
the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Review of the record upon its return to the Board discloses that 
the development requested by the Board was not completely 
accomplished.  In this regard, where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In the previous remand, the AMC/RO was directed to obtain a VA 
examination for the purpose of ascertaining if the Veteran had 
PTSD or any other psychiatric diagnosis.  If the Veteran was 
diagnosed as having PTSD, the examiner was to opine whether there 
is a link between the Veteran's PTSD and a confirmed stressor.  
If a psychiatric diagnosis other than PTSD was found, the 
examiner was to opine as to the etiology of the non-PTSD disorder 
to include whether it is at least as likely as not that any 
currently demonstrated psychiatric disorder is related to the 
Veteran's military service.  

The Veteran was afforded a VA examination in June 2009 which 
resulted in a diagnosis of depressive disorder, not otherwise 
specified.  The examiner stated that although the Veteran has 
intrusive memories, other symptoms did not meet the full DSM-IV 
criteria for PTSD.  The examiner did not provide an opinion as to 
the cause of the Veteran's depressive disorder as directed by the 
previous Board remand.  Therefore, an opinion should be obtained 
on remand.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. 
Nicholson, 21 Vet. App. 46 (2007).  

The Board notes that also included in the claims file was the 
report of a November 2009 VA examination which pertained to 
another veteran.  The RO considered the results of this 
examination in finding that service connection for this Veteran's 
psychiatric disorder was not warranted.  See January 2010 
supplemental statement of the case.  The November 2009 VA 
examination was performed for a veteran who had different service 
dates and a different military occupation specialty than the 
Veteran whose appeal is being considered herein.  That 
examination has been removed from the claims folder and the 
results cannot be considered in this case.

Board decisions are routinely vacated by the Court due to a 
failure to meet the requirements of a prior Board remand.  As 
such, a remand is required to correct these deficiencies.  
Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA 
physician who examined the Veteran in June 
2009, if available, for an addendum.  If the 
physician is unavailable, or if the examiner 
determines that another examination is 
warranted, schedule the Veteran for an 
appropriate VA examination to determine the 
current nature and likely etiology of his 
depressive disorder.  

Based on the examination and review of the 
record, the examiner should offer an 
opinion as to the etiology of the Veteran's 
diagnosed depressive disorder, to include 
whether it is at least as likely as not 
that any currently demonstrated psychiatric 
disorder, including depressive disorder, is 
related to the Veteran's military service.  

A detailed rationale for any opinion 
expressed should be provided.

2.  Then, readjudicate the claim on appeal, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


